HOOPER, Chief Justice.
T.D.T. was convicted on two counts of child abuse and one count of first-degree sexual abuse. He was sentenced to 10 years’ imprisonment for the sexual-abuse conviction and to imprisonment for terms of 10 years and 2 years for the two child-abuse convictions. The trial judge ordered that he serve the sentences consecutively. The Court of Criminal Appeals affirmed. T.D.T. v. State, 745 So.2d 885 (Ala.Crim.App.1998). We granted T.D.T.’s petition for certiorari review. We affirm the judgment of the Court of Criminal Appeals, *901and we write this opinion primarily to clarify Ala.Code 1975, § 13A-3-24.
T.D.T.’s son testified that T.D.T. routinely punished him by beating him with a belt and that the beatings involved severe physical and mental cruelty. The evidence indicated that when the son was 10 and 11 years old, his father would hit him 20 times with a belt when he crashed his airplane on a video game and would hit him an additional 10 times if he moved while being whipped; that his father stomped on and broke the son’s video-game cartridge and whipped him with the game’s remote-control device when he defeated his father at a video game; that his father threw him to the ground and hit and kicked him when the child’s fishing line broke; that his father hit him and kicked him when he lost the keys to the father’s truck, and made him crawl through the woods on his hands and knees looking for the keys, and kicked him and called him a “stupid son of a bitch” as he crawled; that his father kicked him, struck his head against a concrete floor, and called him a “stupid son of a bitch” when he broke some Plexiglas; that his father gave him 30 “licks,” broke dishes, and threw the son’s supper in the sink when he failed to do chores around the house; and that, as punishment for not playing well, his father refused to let him have a drink of water after a competitive basketball game. After the beatings, his father would tell him that if he told his mother about them he would get 50 more “straps.” T.D.T. often made his son lie down over the sofa with his pants down while he administered the whipping. T.D.T.’s son testified that his father would get so angry that he would slobber and foam at the mouth. He also testified as to beatings his father gave to his sister.
T.D.T.’s son testified that he recalled that in the mornings his father often summoned the son’s sister to get into bed with him. He testified that he always had to bring his father breakfast in bed and that he regularly saw his sister in bed with his father; he said his father would often tell him to bring him his belt and would then tell him to leave the room.
The son finally told his mother about the abuse. She confronted T.D.T. and told him that the daughter had reported the abuse to a teacher. T.D.T. then whipped the daughter severely; told all of the family members that he hated them; and threatened to shoot the entire family, including himself. The mother and the two children escaped by pretending to take laundry to the car; they were actually putting clean clothes in the laundry baskets.
T.D.T.’s daughter, who was 10 years old at the time of trial, testified that her father would call her to come “snuggle” with him in bed almost every morning. If she did not, she said, then “he would whip [her] with a big thick belt.” She testified that her father would rub her stomach and “would push her panties down and rub.” She testified that her father would be naked under the covers and that he would rub his penis “around on [her] backside.” Her father would threaten to hit her with a belt if she moved. She testified that on one such occasion, when she was nine years old, she saw and felt a creamy white substance on her body near her backside. If her mother came into the room while her father was “snuggling” with her, then her father would quickly move his hand away. He would whip her if she got out of bed to go to the bathroom. She testified that her father would make her mother come into the room to watch them, or “study it” as he called it. Apparently, the mother and father were estranged to the point that they slept in separate bedrooms. The mother testified that she did not think these incidents of the father’s “snuggling” with the daughter were sexual but were intended as a means of control, like the incidents she described when the father would force the son to sit and play a video game with him even though the boy would beg to get up. She told T.D.T. that the daughter was getting older and was un*902comfortable with the “snuggling.” She testified that T.D.T. was having to whip the daughter more and more to get her to come into the bedroom and stay.
T.D.T.’s daughter also testified that her father whipped her to the point of leaving bruises and red marks and soreness. She testified that she was threatened with whipping if she told her mother about the “snuggling.” She also testified that she was whipped for not picking newspapers off the floor; for not drinking eggnog; and for forgetting to pick up a washcloth to put in the laundry.
T.D.T.’s wife testified that her husband had frequently whipped the children with a belt, often kicking them while taking them to their room for a whipping; that he frequently called the son a “stupid son of a bitch”; and that the whippings would be for such behavior as not playing a video game well. She said that while T.D.T. was whipping the son, she could hear T.D.T. screaming at him, “You moved. That one didn’t count.” She testified that on one occasion T.D.T. hit the son in the neck with a belt buckle, causing a large purple blood blister. On another occasion, she said, T.D.T. whipped their son for not catching 20 football passes in a row. She said T.D.T. would hit her or would hit the children harder if she tried to intervene. T.D.T.’s wife further testified that he once tore apart a lighted Santa Claus Christmas decoration to punish the children and that he also once held a gun on his family. She confirmed that T.D.T. had threatened to kill the entire family, including himself, when she told him the abuse had been reported.
T.D.T. testified in his defense that he had never kicked his son or banged his son’s head against a concrete floor. He testified that discipline was his responsibility and that he used spankings as a last resort. He testified that his daughter would sometimes crawl into bed with him, but he denied ever touching his daughter with his private parts or in any other inappropriate way.
T.D.T. argues that in charging the jury the trial court erred by not giving the jury a complete reading of § 13A-3-24. We agree. However, we conclude that this error by the trial court did not prejudice T.D.T. We conclude that the jury would have convicted T.D.T. even if the court had read to it the entire Code section.
Section 13A-3-24 is entitled “Use of force by persons with parental, custodial or special responsibilities.” It reads:
“The use of force upon another person is justified under any of the following circumstances:
“(1) A parent, guardian or other person responsible for the care and supervision of a minor or an incompetent person, and a teacher or other person responsible for the care and supervision of a minor for a special purpose, may use reasonable and appropriate physical force upon the minor or incompetent person when and to the extent that he reasonably believes it necessary and appropriate to maintain discipline or to promote the welfare of the minor child or incompetent person.”
(Emphasis added.) The trial court’s instruction to the jury omitted the phrase “he reasonably believes.”
The following is an excerpt of the exchange between the trial court and the attorneys:
“[DEFENSE COUNSEL]: Your honor, I have two exceptions to the charges. The first one would be on the charge that the Court made as far as the — my requested charge as far as the parent’s responsibility of care and supervision. The Code section specifically states that the parent may use reasonable and appropriate physical force upon the—
“THE COURT: Give me that section.
“[DEFENSE COUNSEL]: Okay. The Code section states that a person re*903sponsible for the care and supervision of the minor child may use reasonable and appropriate physical force upon the minor child when and to the extent he reasonably believes it necessary and appropriate to maintain discipline. You left out when ‘he reasonably believes.’
“THE COURT: I certainly did. And I left it out intentionally.
“[DEFENSE COUNSEL]: Well, the Code section states that. That is in the Code section, and I except to the Court leaving that out.
“[THE COURT]: Well, I’ll give you an exception.
“I don’t think — I think these children were — I mean this defendant was charged under [§ ] 26-15-3. And this whole section you read, as I read it, is dealing with discipline and maintaining order, suicide prevention, and medical treatment.
“Now, I read you the section with— the section where they are charged with, except that I did not give the jury latitude that where ‘he reasonably believes.’
“[DEFENSE COUNSEL]: That’s correct.
“THE COURT: That’s right. So you’ve got an exception to that.
“I don’t think that’s the law in this case. All he’s got to do is reasonably believe that he needs to kick them?
[THE PROSECUTOR]: We wouldn’t— if we asked a defendant, ‘Do you believe you reasonably used discipline?’ and they said, ‘Yes, I do,’ we could never prosecute a child-abuse case—
“THE COURT: Well, I don’t think you could.
“[THE PROSECUTOR]: — if you follow his logic.
“THE COURT: I mean, that says — I understand. That’s the rationale like self-defense where a man is caught in an emergency and he reasonably believes somebody is about to go in their pocket and kill him or somebody else. Then yes.
“But here you’re talking about a parent who cares for, the supervision, all he’s got to do is — you’ve got to prove it to the jury that he didn’t reasonably believe that he needed to kick this boy?
“No, sir, you’ve got an exception. No need for us to quibble about it further.”
(C.R.488-92.)
The plain meaning of the wording used in a statute will govern this Court’s interpretation of the statute:
“ Words used in a statute must be given their natural, plain, ordinary and commonly understood meaning, and where plain language is used a court is bound to interpret that language to mean exactly what it says. If the language of the statute is unambiguous, then there is no room for judicial construction and the clearly expressed intent of the legislature must be given effect.’ ”
Blue Cross & Blue Shield v. Nielsen, 714 So.2d 293, 296 (Ala.1998) (quoting IMED Corp. v. Systems Eng’g Assocs. Corp., 602 So.2d 344, 346 (Ala.1992)).
The language and purpose of § 13A-3-24 are not ambiguous. The Legislature intended, by enacting this statute, to protect parents and guardians from being prosecuted for assault when they use reasonable physical discipline upon the minors in their charge. The Legislature used the phrase “he reasonably believes” because different families use different forms of corporal punishment upon the children in their charge. What is reasonable discipline to one family may be excessive force to another family. While the State argues that we should not use the subjective understanding of the defendant to determine what is or is not “reasonable ... physical force,” the State’s interpretation would require the courts to use the prosecutor’s subjective understanding of what “reasonable force” is. Instead of the local community’s standard, as understood by the jury, *904the court would use the prosecutor’s understanding of when force used against a child constitutes child abuse. To this Court, such an interpretation directly undercuts the purpose of the statute, i.e., to prevent the prosecution of parents by overzealous prosecutors. We believe a jury is capable of ascertaining the belief of a defendant and distinguishing that belief which is reasonable from that which is unreasonable.
This Court and the other courts of this State frequently use the words “reasonably” and “reasonable” to determine whether someone’s behavior is acceptable under the law. Both the trial court and the prosecutor interpreted the phrase “he reasonably believes” in a very subjective fashion that would have the effect of changing the standard set by the Legislature. In other words, the State’s argument was that if T.D.T. believed that he was simply disciplining his children, no matter how cruelly, then he could never be prosecuted. We do not think the statute is to be read so subjectively. The word “reasonably” states an objective standard by which the jury is to determine what the average, “reasonable,” person would consider to be an acceptable form of punishment or discipline for his or her child.
Did the defendant’s behavior constitute “reasonable” discipline under the circumstances? The Court of Criminal Appeals stated in its opinion that a verbatim recitation of the statute “would place an undue burden of proof on the State.” 745 So.2d at 897. An objective standard does not present an excessive burden for the prosecution. The trial judge’s example of self-defense supports defense counsel’s argument that the entire statute should have been read. Chavers v. State, 361 So.2d 1106, 1107 (Ala.1978); Ex parte Pettway, 594 So.2d 1196, 1201 (Ala.1991) (“ ‘the question is not merely what the defendant believed, but also, what did he have the right to believe’ ”; jury had responsibility for determining validity of self-defense argument if there was any evidence to that effect). In this case, T.D.T. testified that he thought he was using appropriate and reasonable discipline when he used physical force upon his children. In light of the statute, it was incumbent upon the jury to determine whether the defendant reasonably believed the force was reasonable. Even if this Court did consider the statute to place an undue burden upon the State in prosecuting a child-abuse case, it is not the duty of this Court to question the wisdom, or the lack thereof, used by the Legislature in enacting the laws of this State.
Although the trial court erred in not including the phrase “he reasonably believes” in the jury instruction, the error was harmless. Rule 45, Ala.R.App.P., specifically states:
“No judgment may be reversed or set aside, nor new trial granted ... on the ground of misdirection of the jury ..., unless in the opinion of the [appellate] court ..., it should appear that the error complained of has probably injuriously affected substantial rights of the parties.”
Based on our review of the record, we conclude that the trial court’s failure to include in its instruction the full text of the statute was not so pivotal to the jury’s decision-making process as to call into question the jury’s verdict convicting T.D.T. Ample evidence in the record would have allowed the jury to determine whether T.D.T.’s actions were of an appropriate nature for a father to use in disciplining his child. In spite of the incomplete instruction, we do not believe the jury would have convicted T.D.T. if it had believed that he had “reasonably” disciplined his children. The evidence overwhelmingly indicated that T.D.T. did in fact use unreasonable physical force. Manuel v. State, 711 So.2d 507 (Ala.Crim.App.1997) (erroneous jury instruction was harmless error because the evidence of the defendant’s guilt was overwhelming).
*905We disagree with the trial court’s suggestion that giving an instruction containing the full text of the statute would place an undue burden upon the State. Given the evidence in this case, we do not consider it likely that the jury would have acquitted T.D.T. even if the judge had included the words “he reasonably believes” in his instruction to the jury. Testimony of the witnesses reveals numerous instances of “discipline” administered by T.D.T. to his children that went far beyond what any person would consider to be “reasonably” necessary in any given situation.
Because T.D.T. raised the issue of reasonableness regarding his administration of discipline upon the children, the trial judge erred by not including the words “he reasonably believes” in its instruction regarding § 13A-3-24, Ala.Code 1975. However, the error was harmless. Therefore, we affirm T.D.T.’s convictions.
We briefly address three other arguments raised by T.D.T. in his petition for the writ of certiorari, to explain why we conclude that the Court of Criminal Appeals decided those issues correctly.
First, the trial court properly refused to charge the jury on the offense of assault in the third degree because, under the particular facts shown by the evidence in this case, T.D.T. was guilty either of child abuse or of no crime at all. T.D.T. admitted to striking the children as a form of discipline, but he denied some of the severe abuse alleged by the children. He argues that “the jury should have been allowed to consider whether [he,] “with intent to cause physical injury to another person, [caused] physical injury to any person,’ ” quoting § 13A-6-22(a)(l), Ala. Code 1975. If the jury had believed T.D.T. and found he was simply disciplining his children, then the jury would have had to acquit him. If the jury believed the children and found that T.D.T.’s actions were not discipline, then the actions constituted child abuse. In other words, had the jury found that T.D.T. intended to cause physical injury to his children when he hit them, then the jury would necessarily have had to find T.D.T. guilty of “child abuse,” which includes the “willful abuse” or “cruel beating” of a child by a “responsible person.” § 26-15-3, Ala.Code 1975. Therefore, the refusal to instruct the jury on third-degree assault was not error.
Second, T.D.T. argues that statements made by the children to a school counselor and to an interviewer at Prescott House were inadmissible hearsay and that the admission of these statements constitutes reversible error. We conclude that, even if these statements did constitute inadmissible hearsay, the trial court’s admission of these statements was harmless error. The portion of the counselor’s testimony that T.D.T. says presented improper hearsay involved statements by T.D.T.’s son shortly after he, his sister, and his mother moved out of the house, statements to the effect that, although he had been frightened, he had finally “gotten up his nerve” to tell his mother that his father had been beating him. The counselor’s testimony did not give any further detail about the statements the son had made to her. After the son talked to the school counselor, the counselor telephoned the Department of Human Resources and the son had an interview with an employee of Prescott House, a facility for interviewing abused children. The interviewer did not testify as to any statements the son made to her, but the court allowed into evidence a videotape recording of the interview.
“There are numerous factors which can be considered in assessing harmless error [in regard to hearsay statements], including ‘the importance of the [declar-ant’s] testimony in the prosecution’s case, whether the testimony was cumulative, the presence or absence of evidence corroborating or contradicting the testimony of the [declarant] on material points, ... and the overall strength of the prosecution’s case.’ Delaware v. *906Van Arsdall, 475 U.S. [673], 684, 106 S.Ct. 1431, 89 L.Ed.2d 674 [(1986)].”
James v. State, 723 So.2d 776, 782 (Ala. Crim.App.), cert. denied, 723 So.2d 786 (Ala.1998). In this case, the testimony of the counselor and the interviewer was not important to the prosecution’s case, because their testimony was cumulative and the information supplied by it was fully encompassed by the son’s testimony.
In King v. King, 636 So.2d 1249 (Ala. Civ.App.1994), the Court of Civil Appeals addressed a similar issue in a child-custody case, stating:
“The husband contends that the trial court erred in permitting two school counselors to testify regarding statements that the minor daughter made to them. The testimony objected to was very brief, and any information gleaned from it was fully encompassed by the testimony of the child. Even if the court erred in overruling the husband’s objections, the minor child had already testified to the matter; thus, the testimony was merely cumulative, and the error was harmless.”
636 So.2d at 1252.
The facts in King are similar to the facts in this case. The testimony objected to was very brief. In fact, the trial court interceded at several points during the testimony to ensure that no overly prejudicial statements were admitted. Further, the child had already testified about his father’s abuse and had stated that his testimony was substantially the same as what he had told the counselor and the interviewer. Therefore, the testimony objected to was cumulative. We also note that in this present case the trial court gave a detailed limiting instruction to the jury before these witnesses testified, telling the jury that these witnesses’ testimony regarding the statements was not offered to prove the truth of those statements. Therefore, even if the trial judge improperly admitted this testimony, any error resulting from its admission was harmless and does not require a reversal.
Finally, T.D.T. argues that the admission of a videotaped interview of his son at Prescott House constitutes reversible error. The Court of Criminal Appeals upheld the trial court’s admission of this videotape on the grounds that it was a prior consistent statement admitted to rebut the charge of improper influence by the mother. On this videotape, T.D.T.’s son described various instances of abuse, to which he also testified at trial. T.D.T.’s son also described on this videotape other events that were not relevant to the charges against T.D.T. For example, T.D.T.’s son described instances of abuse by T.D.T. against his wife. Other evidence presented at trial showed that some of the son’s statements on the videotape were false, tending to bolster the defense’s charge that the mother had improperly influenced the children’s testimony. We conclude that even if the trial court did improperly admit the videotaped interview, its admission was harmless error because, even without it, the record contains overwhelming evidence of T.D.T.’s guilt. See Hellums v. State, 549 So.2d 611 (Ala.Crim. App.1989) (admission of testimony concerning alleged threats by murder defendant against his son was harmless error in light of the strong evidence of the defendant’s guilt); Gardner v. State, 530 So.2d 250 (Ala.Crim.App.1987) (improper admission of fingerprint card was harmless error in view of the other evidence against the defendant); Baker v. State Dep’t of Human Resources, 533 So.2d 633 (Ala.Civ. App.1988) (admission of tape in parental termination hearing containing allegations that mother had sexually abused the child was not reversible error where evidence was cumulative and there was ample evidence other than the tape to uphold trial court’s decision); Muncher v. Muncher, 509 So.2d 250 (Ala.Civ.App.1987) (admission of hearsay testimony was merely error without injury because the record contained sufficient evidence to uphold the trial court’s ruling, without regard to that testimony).
*907Further, T.D.T. has failed to demonstrate how the admission of this evidence was prejudicial to him. “When the evidence of the defendant’s guilt is strong, the defendant must show that the trial court’s error was prejudicial.” Ex parte Harris, 428 So.2d 124, 125 (Ala.1983). “[A]n error that might have been prejudicial in a close case does not require reversal when the evidence of the defendant’s guilt is strong.” Johnson v. State, 484 So.2d 1121, 1123 (Ala.Crim.App.1985). This Court will not reverse a criminal conviction without a showing that the error complained of has probably had an injurious effect. Rule 45, Ala.R.App. P. See Johnson v. State, 484 So.2d 1121 (Ala.Crim.App.1985).
AFFIRMED.
MADDOX, HOUSTON, COOK, SEE, and LYONS, JJ., concur.
JOHNSTONE and ENGLAND, JJ., dissent.
BROWN, J., recuses herself.